DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
Dependent claims 4-8, 10-14, 21-23 and 25-28 are rejected for their dependency from the previously presented claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1,  and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and system that is capable of verifying location and storing the information, the act of receiving signals, analyzing and storing information is a way to follow rules or instructions, which is classified as a method of managing personal behavior or relations or interactions between people, and the larger group of a method of organizing human activity. This judicial exception is not integrated into a practical application because the additional elements include a computer processor and computer memory, these elements are used as means to "apply" the instructions of the abstract idea, which does not provide enough additional elements to integrate the 
Dependent claims 4-8, 10-14, 21-23 and 25-28 do not add any additional elements. The claims describe what the third party information source consists of, but the claims itself are merely directed to the receiving of signals, not the actual source camera or radio.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-14, 19 and 21-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,743,984 B2 Olsen et al. in view of US 2018/0189528 A1 Hanis et al. and in further view of US 2016/0019497 A1 Carvajal.

Regarding claim 1, Olsen teaches a computer implemented method to corroborate package delivery statuses reported by carriers (Olsen Abstract, tracking inventory; Col. 7, Lns. 8-18, processor with tracking), comprising: by one or more computing devices: receiving, from a carrier computing device associated with a vehicle, a carrier-side status signal indicating to a delivery status of a package (Olsen Col. 5, Lns. 7-24, the unique identifier may be used to trigger tracking of the inventory item; Col. 6, Lns. 50-64, when triggered, the location may be timestamped and logged); determining a location of the vehicle corresponding to the delivery status (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle); retrieving, from one or more third party computing devices, one or more third-party information corroborating a presence of the vehicle at the location corresponding to the delivery status (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22) within a specified time period of an occurrence of the carrier-side status (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22, the location verification is only viable at the specific time when passing the independent access point); and corroborating the carrier-side status signal indicating the delivery status by (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22, the location verification is only viable at the specific time when passing the independent access point; if more than one access point is available, then a consensus may be determined); storing, information relating to a corroborated delivery status to generate an updated information, wherein the updated information is accessible to a carrier computing system associated with the carrier computing device (Olsen Col. 9, Lns. 34-37, the information relating to the tracked location may be stored). Olsen fails to explicitly disclose determining a confidence score for the carrier-side status signal indicating the delivery status of the package based on a number of received third party information that corroborates the presence of the vehicle at the location corresponding to the delivery status; and in response to determining that the confidence score is greater than a threshold confidence score and storing the information onto a blockchain, and updating a blockchain. Carvajal is in the field of tracking transportation (Carvajal Abstract, transportation system comprising tracking and monitoring)  and teaches determining a confidence score for the carrier-side status signal indicating the delivery status of the package based on a number of received third party information that corroborates the presence of the vehicle at the location corresponding to the delivery status; and in response to determining that the confidence score is greater than a threshold confidence score (Carvajal Para. [0042] the trailer which contains the cargo has a tracking device 104, and the tractor the pulls the trailers have a separate distinct tracking device 108; Para. [0045] both the tracking devices independently track the location using GPS, and they may send information relating to the location and tracing and tracking along the route; Para. [0096] the system comprises a database that maintains the exact information of trailer and tractor location, and when the GPS coordinates send information about individual parts, if they match, the location is confirmed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corroboration of GPS information and access point information taught by Olsen, with the ability to match those coordinates with the recorded database location of Carvajal, when the coordinates sent from the tracking devices match then the coordinates of determined to be correct with multi-point check confidence, and if they do not match, then the confidence in not met, and re-evaluation of location may be performed. The motivation for doing so would be to maintain that the correct trailer is towing the correct cargo, and therefore is on the correct path for delivery to the destination (Carvajal Para. [0096] matching using a double-entry record system). Hanis is in the field of tracking inventory (Hanis Abstract, the tracking of inventory may be stored) and teaches storing the information onto a blockchain, and updating a blockchain (Hanis Para. [0014] the asset tracking affixed to item may be tracked and stored within a blockchain environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tracking method of Olsen (Hanis Para. [0002] blockchain securely stores ledger information, and now is being brought to maintain the privacy of the inventory location).
 
Regarding claim 4, modified Olsen teaches the computer-implemented method of claim 1, wherein the delivery status comprises one of Accepted, En Route, Picked Up, In Transit, and Delivered (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 5, modified Olsen teaches the computer-implemented method of claim 1, wherein the carrier-side signal comprises location data indicating the location of the vehicle corresponding to the delivery status, wherein determining the location comprises determining the location from the location data (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

(Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or may be triggered when added or removed from the truck, when it is near the delivery location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 7, modified Olsen teaches the computer-implemented method of claim 1. Olsen fails to explicitly disclose wherein the one or more third-party information comprises data from a second blockchain. Hanis teaches wherein the one or more third-party information comprises data from a second blockchain (Hanis Para. [0014] the asset status may be stored within a blockchain environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tracking method of Olsen with the blockchain storage of Hanis. The motivation for doing so would be to securely store the information about the inventory item and its locations (Hanis Para. [0002] blockchain securely stores ledger information, and now is being brought to maintain the privacy of the inventory location).

Regarding claim 8, modified Olsen teaches the computer-implemented method of claim 5. Olsen fails to explicitly disclose wherein the one or more third-party information comprises one or more of images and video from a camera. Carvajal teaches wherein the one or more third-party information comprises one or more (Carvajal Para. [0118] a camera subsystem takes photos of the trailer, which may include a tag linked to a database with information about the contents of the trailer, and the information may include transportation routes). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Olsen with the camera monitoring of Carvajal, The motivation for doing so would be that external cameras provide a third party way of tracking the location of trucks and trailers, which will be able to confirm locations and provide the most accurate routing of goods from start to finish (Carvajal Para. [0158] camera to visually confirm locations).

Regarding claim 10, modified Olsen teaches the computer-implemented method of claim 5. Olsen fails to explicitly disclose wherein the one or more third-party information comprises information from a roadside radio frequency receiver indicating when the vehicle was at a known location. Carvajal teaches wherein the one or more third-party information comprises information from a roadside radio frequency receiver indicating when the vehicle was at a known location (Carvajal Para. [0050] a relay station is present on the side of roadways and comprise a relay station; Para. [0079] mesh networks formed to track trucks and trailers using radio links, which include WiFi or Bluetooth). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of tracking shipments taught by Olsen with the roadside radio receiver of Carvajal. The motivation for doing so would be (Carvajal Para. [0079] improving reliability of exact locations of cargo).

Regarding claim 11, modified Olsen teaches the computer-implemented method of claim 10. Olsen fails to explicitly disclose wherein the information indicating when the vehicle was at a known location comprises at least one of toll transponder information, WiFi device connection information, and Bluetooth device connection information. Carvajal teaches wherein the information indicating when the vehicle was at a known location comprises at least one of toll transponder information, WiFi device connection information, and Bluetooth device connection information (Carvajal Para. [0050] a relay station is present on the side of roadways and comprise a relay station; Para. [0079] mesh networks formed to track trucks and trailers using radio links, which include WiFi or Bluetooth). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of tracking shipments taught by Olsen with the roadside radio receiver of Carvajal. The motivation for doing so would be to spot the transportation vehicle anywhere, and therefore improve the reliability of the chain of custody of goods throughout its entire shipping route (Carvajal Para. [0079] improving reliability of exact locations of cargo).

(Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 13, modified Olsen teaches the computer-implemented method as claimed in claim 1, wherein the location corresponding to the carrier-side signal comprises a delivery location determined by a contract for delivery of the package and an updated status for the contract for the delivery of the package (Olsen Col. 2, Lns. 23-37, the logistic network of the carrier is able to determine the starting point of the inventory object, the destination is determined based on the purchaser information, and then the logistic network is able to determine a route for the inventory object, and when that item is delivered, the transaction is complete; a transaction is a form of contract between carrier and purchaser).

Regarding claim 14, modified Olsen teaches the computer-implemented method of claim 1, further comprising, by the one or more computing devices, determining for one or more of the one or more third-party information, that the respective third-party information corroborates that the vehicle was present at the (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22, the location verification is only viable at the specific time when passing the independent access point; the event may be the crossing of the access point). Olsen fails to explicitly disclose the multi-party information storage is blockchain. Hanis teaches the multi-party information storage is blockchain (Hanis Para. [0014] the asset tracking affixed to item may be tracked and stored within a blockchain environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tracking method of Olsen with the blockchain storage of Hanis. The motivation for doing so would be to securely store the information about the inventory item and its locations (Hanis Para. [0002] blockchain securely stores ledger information, and now is being brought to maintain the privacy of the inventory location).

Regarding claim 19, Olsen teaches a system to corroborate package delivery statuses reported by carriers, comprising: a non-transitory computer memory (Olsen Col. 7, Lns. 9-25, a computer with  processor and memory is used to implement the instructions); a computer processor coupled to the computer memory (Olsen Col. 7, Lns. 9-25, a computer with  processor and memory is used to implement the instructions), wherein the computer processor is configured to execute computer instructions from the computer memory, (Olsen Abstract, tracking inventory; Col. 7, Lns. 8-18, processor with tracking), to cause the system to: receive, from a carrier computing device associated with a vehicle, a carrier side status signal indicating a delivery status of a package (Olsen Col. 5, Lns. 7-24, the unique identifier may be used to trigger tracking of the inventory item; Col. 6, Lns. 50-64, when triggered, the location may be timestamped and logged); determining a location of the vehicle corresponding to the delivery status; retrieving, from one or more third-party computing devices, one or more third party information corroborating a presence of the vehicle at the location corresponding to the delivery status(Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22, the location verification is only viable at the specific time when passing the independent access point); storing, information relating to a corroborated delivery status to generate an updated information storage, wherein the updated information storage is accessible to a carrier computing system associated with the carrier computing device (Olsen Col. 9, Lns. 34-37, the information relating to the tracked location may be stored). Olsen fails to explicitly disclose determining confidence score for the presence of the vehicle at the location based on a number of received third-party information that corroborates the presence of the vehicle at the location; in response to determining that the confidence score is greater than a threshold confidence score and storing the information onto a blockchain, and updating a blockchain. Carvajal teaches determining confidence score for the presence of the vehicle at the location based on a number of received third-party information that (Carvajal Para. [0042] the trailer which contains the cargo has a tracking device 104, and the tractor the pulls the trailers have a separate distinct tracking device 108; Para. [0045] both the tracking devices independently track the location using GPS, and they may send information relating to the location and tracing and tracking along the route; Para. [0096] the system comprises a database that maintains the exact information of trailer and tractor location, and when the GPS coordinates send information about individual parts, if they match, the location is confirmed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corroboration of GPS information and access point information taught by Olsen, with the ability to match those coordinates with the recorded database location of Carvajal, when the coordinates sent from the tracking devices match then the coordinates of determined to be correct with multi-point check confidence, and if they do not match, then the confidence in not met, and re-evaluation of location may be performed. The motivation for doing so would be to maintain that the correct trailer is towing the correct cargo, and therefore is on the correct path for delivery to the destination (Carvajal Para. [0096] matching using a double-entry record system). Hanis teaches storing the information onto a blockchain, and updating a blockchain (Hanis Para. [0014] the asset tracking affixed to item may be tracked and stored within a blockchain environment). It would have (Hanis Para. [0002] blockchain securely stores ledger information, and now is being brought to maintain the privacy of the inventory location).

Regarding claim 21, modified Olsen teaches the system of claim 19, wherein the carrier-side signal comprises location data indicating the location of the vehicle corresponding to the delivery status, wherein determining the location comprises determining the location from the location data (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 22, modified Olsen teaches the system of claim 19, wherein the location corresponding to the delivery status comprises a GPS location of the vehicle (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 23, modified Olsen teaches the system of claim 19, wherein the location corresponding to the carrier-side signal comprises a delivery location determined by a contract for delivery of the package and an updated status for the contract for the delivery of the package (Olsen Col. 2, Lns. 23-37, the logistic network of the carrier is able to determine the starting point of the inventory object, the destination is determined based on the purchaser information, and then the logistic network is able to determine a route for the inventory object, and when that item is delivered, the transaction is complete; a transaction is a form of contract between carrier and purchaser).

Regarding claim 24, Olsen discloses a non-transitory computer-readable storage medium comprising computer-readable instructions that, when executed by a processor, cause the processor to perform operations to corroborate delivery statuses reported by carriers (Olsen Abstract, tracking inventory; Col. 7, Lns. 8-18, processor with tracking), the operations comprising: receiving, from a carrier computing device associated with a vehicle, a carrier-side status signal indicating a delivery status of a package (Olsen Col. 5, Lns. 7-24, the unique identifier may be used to trigger tracking of the inventory item; Col. 6, Lns. 50-64, when triggered, the location may be timestamped and logged); determining a location of the vehicle corresponding to the delivery status (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle); retrieving, from one or more third party computing devices, one or more third-party information corroborating a presence of the vehicle at the location corresponding to the delivery status (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22) within a specified time period of an occurrence of the carrier-side signal (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22, the location verification is only viable at the specific time when passing the independent access point); storing, information relating to a corroborated delivery status to generate an updated information storage (Olsen Col. 4, Lns. 33-52, the location may be independently verified using access points 22, the location verification is only viable at the specific time when passing the independent access point; if more than one access point is available, then a consensus may be determined), wherein the updated information storage is accessible to a carrier computing system associated with the carrier computing device (Olsen Col. 9, Lns. 34-37, the information relating to the tracked location may be stored). Olsen fails to explicitly disclose determining a confidence score for the presence of the vehicle at the location based on a number of received third party information that corroborates the presence of the vehicle at the location corresponding to the delivery status; and in response to determining that the confidence score is greater than a threshold confidence  onto a blockchain, and updating a blockchain. Carvajal teaches determining a confidence score for the presence of the vehicle at the location based on a number of received third party information that corroborates the presence of the vehicle at the location corresponding to the delivery status; and in response to determining that the confidence score is greater than a threshold confidence store (Carvajal Para. [0042] the trailer which contains the cargo has a tracking device 104, and the tractor the pulls the trailers have a separate distinct tracking device 108; Para. [0045] both the tracking devices independently track the location using GPS, and they may send information relating to the location and tracing and tracking along the route; Para. [0096] the system comprises a database that maintains the exact information of trailer and tractor location, and when the GPS coordinates send information about individual parts, if they match, the location is confirmed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the corroboration of GPS information and access point information taught by Olsen, with the ability to match those coordinates with the recorded database location of Carvajal, when the coordinates sent from the tracking devices match then the coordinates of determined to be correct with multi-point check confidence, and if they do not match, then the confidence in not met, and re-evaluation of location may be performed. The motivation for doing so would be to maintain that the correct trailer is towing the correct cargo, and therefore is on the correct path for delivery to the destination (Carvajal Para. [0096] matching using a double-entry record system). Hanis teaches storing the information onto a blockchain, and updating a blockchain (Hanis Para. [0014] the asset tracking affixed to item may be tracked and stored within a blockchain environment). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tracking medium of Olsen with the blockchain storage of Hanis. The motivation for doing so would be to securely store the information about the inventory item and its locations (Hanis Para. [0002] blockchain securely stores ledger information, and now is being brought to maintain the privacy of the inventory location).

Regarding claim 25, modified Olsen teaches the non-transitory computer-readable medium of claim 24, the carrier- side signal comprises location data indicating the location of the vehicle corresponding to the delivery status, wherein determining the location comprises determining the location from the location data (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 26, modified Olsen teaches the non-transitory computer-readable medium of claim 24, wherein the location corresponding to the delivery status comprises a GPS location of the vehicle (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, all of which may be considered a specified location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Regarding claim 27, modified Olsen teaches the non-transitory computer-readable medium of claim 24, wherein the location corresponding to the carrier-side signal comprises a delivery location determined by a contract for delivery of the package and an updated status for the contract for the delivery of the package (Olsen Col. 2, Lns. 23-37, the logistic network of the carrier is able to determine the starting point of the inventory object, the destination is determined based on the purchaser information, and then the logistic network is able to determine a route for the inventory object, and when that item is delivered, the transaction is complete; a transaction is a form of contract between carrier and purchaser).

Regarding claim 28, modified Olsen teaches the non-transitory computer-readable medium of claim 24, wherein the delivery status comprises one of Accepted, En Route, Picked Up, In Transit, and Delivered (Olsen Col. 6, Lns. 28-49, the on vehicle device may be used to scan the individual objects individually, or when added or removed from the truck, when it is near the delivery location, and this on vehicle device is able to transmit the GPS coordinates of the vehicle).

Response to Arguments
Applicant's arguments filed 09/21/2020 have been fully considered but they are not persuasive.
Regarding 101, subgrouping are not exclusively limited to the examples provided, further, the method of organizing human activity may encompass interactions between single people, multiple people, commercial entity, and therefore the interaction between a human and a computer may fall within the method of organizing grouping (see October 2019 PEG II. B). Further, applicant presents the argument that the claims do not fall under a mental process; but Examiner points to all of the claim limitations related to observation, evaluation, judgement and opinions, and all of them may be accomplished in the human mind, placing them in two enumerated grouping defined by 101. Applicant relies on McRO to show an improvement in technology, which is done by enabling the computer to perform functions that could not be previously done by a computer and required human interjection; the act defined in the claims, particularly the amendments of determining a confidence score and storing/updating a blockchain do not enable automation that previously required subjective judgment of human operators.
Regarding 103, applicant argues that the newly amended claims include a confidence score for the carrier status signal, and when that information is greater than a threshold, it is stored. Examiner disagrees that this limitation makes for an allowable limitation. As seen in Olsen, the carrier contains a 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0154578 A1 Aggarwal et al. is in the field of locating vehicles (Aggarwal Abstract, geo-location enabled device within vehicles) and teaches cross-checking the in-vehicle locations (Aggarwal Para. [0024] the video camera is able to cross-check with the in-vehicle geo-location; Para. [0057] camera are used to take pictures of the vehicle license, which may be sued to cross check with the geo-location mobile device associated with the specific vehicle). JP 4941273 B2 Goto is in the field of monitoring vehicles (Goto Pg. 3, Para. 1, road to vehicle communication) and teaches roadside radio emission (Goto Pg. 4, Fig. 2, roadside radio frequency tower emits signals to verify the location of a mobile device located within the vehicle).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687